 

Case 1:18-cv-11625-GBD Document 23 Filed 04/19/21 Page 1of1

REARDON & SCLAFANI, P.C.

ATTORNEYS AT LAW

290 WHITE PLAINS ROAD, SUITE 235
TARRYTOWN, NEW YORK 10591

MICHAEL V. SCLAFANI Telephone (914) 366-0201
VINCENT M, SCLAFANI Facsimile (914) 366-0022
NICHOLAS J. ACCURSO : (Not for Legal Service)

EDWARD D, SCHMITT’
JULES J. RAVO

OF COUNSEL

"Also admitted in CA

April 16, 2021

BY ECE SO ORDERED

Hon. George B. Daniels, U.S.D.JdJ. The Status conference is adjourned fr
United States District Court April 21, 2021 to June 23 2021 an
Southern District of New York : at 9:30 a.m

500 Pearl Street

New York, New York 10007 APR I J 2024 &. Dora,

RE: Ferguson v. Desouza, et ano. RGEY. DANIELS
18 CV 11625 (GBD) UNITED STATES DISTRICT JUDGE

 
    
 

Dear Judge Daniels:

As you know, we represent the defendants in the above-
captioned matter and write this letter jointly with plaintiff's
counsel requesting an extension of time in which to complete expert
disclosure in this matter and to adjourn the April 21, 2021 status
conference for sixty days.

The long awaited deposition of Dr. Thomas Scilaris has
recently been held on April 12, 2021 and based on his testimony, it
may be necessary for the defense to retain another expert.

In light of the foregoing, we respectfully request a 60-day
adjournment of the expert discovery deadline,. as well as an
adjournment of the April 21, 2021 status conference, so that we may
evaluate the retention of the appropriate expert.

Respectfully,
REARDON & SCLAFANI, P.C.
By: ZL

“NACHOLAS J. ACCURSO (NA 1853)

 

NJA/dmb

ce: Philip J. Sporn, Esq.
Attorney for plaintiff

® Recycled Paper

 

 
